Detailed Office Action 

Notice of Pre-AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Response to Amendments  
The amendment filed on 06/13/2022 has been entered. Claims 3 and 6 have been cancelled. Claims 19 and 20 are newly added and find support in at least [0018] of as-published US2021/0276090 and claim 6 of the original claim set. Claims 1 – 2, 4 – 5, and 7 – 20 are pending. Claims 16 – 17 remain withdrawn. Therefore, Claims 1 – 2, 4 – 5, 7 – 15, and 18 – 20 are under examination. 
Applicant’s amendments to claim 1 find support in at least the original claim set. 
The amendments overcome the previous rejections set forth. The rejections are withdrawn. 

Claim Interpretations
Regarding claim 20, the phrase “consisting essentially of” is interpreted as equivalent to “comprising” because there is not a clear indication in the specification of what is considered the basic and novel characteristics of the composition (See MPEP 2111.03 III).

Claim Rejections – U.S.C. § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 19, the phrase “monohydric alcohol” is indefinite. Specifically, although monohydric alcohol are typically known as alcohols with one hydroxyl group, in the instant invention in [0018] (as-published US2021/0276090), when examples are listed of the “monohydric alcohol” the list includes alcohols such as ethylene glycol, propylene glycol, and glycerol which are not considered monohydric alcohols under plain meaning. “Under a broadest reasonable interpretation (BRI), words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification.” (See MPEP 2111.01 I). However, applicant does not appear to clearly set forth a different definition of the term in the specification and therefore, it is unclear what the metes and bounds of the term “monohydric alcohol” is and what alcohols would be included in term. As such, the term is indefinite. For purposes of examination, it will be interpreted as an alcohol containing 1 – 20 carbon atoms. 


Claim Rejections – U.S.C. §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 2, 4 – 5, 7 – 11, and 18 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hoshino (US 5,848,351, as cited in the office action of 03/11/2022) in view of Miyamoto (US2019/0044159)

Regarding claims 1 – 2, 4, 7, and 18 – 20, Hoshino teaches a method of making porous metallic material (i.e. metal foam) [Title] and a method of making said material [Abstract]. Hoshino teaches that the method includes forming a slurry [Abstract], the slurry including a binder, plasticizer (interpreted as the dispersant), and a metal powder [Col 2, line 57 – 65], meeting the claimed limitation of claim 20, followed by drying the formed product [Abstract] (meeting the claimed limitation of claim 18, and sintering to form a porous metallic material (meeting the claimed limitation of sintering a green structure) [Col 3, line 9 – 10]. 
Hoshino specifically states that ethylene glycol can be used as the plasticizer [Col 6, line 18] and given that ethylene glycol is explicitly listed as a monohydric alcohol dispersant having 1 – 20 carbon atoms in the instant invention [see 0018 of as-published US2021/0276090), Hoshino’s ethylene glycol plasticizer is interpreted to meet the broadest reasonable interpretation of “dispersant” in the claimed invention. 
Furthermore, ethylene glycol plasticizer is interpreted to meet the claimed limitations of claim 7 and claim 19.
Hoshino teaches that the composition of slurry comprises [Col 2, line 56 – 65]; 
0.1 – 15% ethylene glycol (plasticizer) (interpreted as the dispersant)
5 – 80% metal powder
0.5 – 20 binder 
Which converts to the ratio of;
0.125 to 300 parts by weight of ethylene glycol (plasticizer) (i.e. dispersant) relative to 100 parts by weight of the metal powder, which overlaps with the claimed range.
0.625 to 400 parts by weight of binder relative to 100 parts by weight of the metal powder, which overlaps with the claimed range. 
3.33 to 20000 parts by weight of the binder relative to 100 parts by weight of ethylene glycol (plasticizer) (i.e. dispersant), which overlaps with the claimed range. 
                
                    C
                    a
                    l
                    c
                    u
                    l
                    a
                    t
                    e
                    d
                     
                    b
                    y
                     
                    :
                    
                        
                            0.1
                             
                            w
                            t
                            %
                             
                            e
                            t
                            h
                            y
                            l
                            e
                            n
                            e
                             
                            g
                            l
                            y
                            c
                            o
                            l
                        
                        
                            80
                             
                            w
                            t
                            %
                             
                            m
                            e
                            t
                            a
                            l
                             
                            p
                            o
                            w
                            d
                            e
                            r
                             
                        
                    
                    =
                    
                        
                            0.00125
                        
                        
                            1
                        
                    
                    *
                    100
                    =
                    
                        
                            0.125
                             
                            e
                            t
                            h
                            y
                            l
                            e
                            n
                            e
                             
                            g
                            l
                            y
                            c
                            o
                            l
                        
                        
                            100
                             
                            m
                            e
                            t
                            a
                            l
                             
                            p
                            o
                            w
                            d
                            e
                            r
                        
                    
                     
                     
                
            
                
                     
                     
                     
                     
                     
                     
                     
                     
                     
                     
                     
                     
                     
                    
                        
                            15
                             
                            w
                            t
                            %
                             
                            e
                            t
                            h
                            y
                            l
                            e
                            n
                            e
                             
                            g
                            l
                            y
                            c
                            o
                            l
                        
                        
                            5
                             
                            w
                            t
                            %
                             
                            m
                            e
                            t
                            a
                            l
                             
                            p
                            o
                            w
                            d
                            e
                            r
                             
                        
                    
                    =
                    
                        
                            3
                        
                        
                            1
                        
                    
                    *
                    100
                    =
                    
                        
                            300
                             
                            e
                            t
                            h
                            y
                            l
                            e
                            n
                            e
                             
                            g
                            l
                            y
                            c
                            o
                            l
                        
                        
                            100
                             
                            m
                            e
                            t
                            a
                            l
                             
                            p
                            o
                            w
                            d
                            e
                            r
                        
                    
                     
                
            

Hoshino teaches that the metal powder can be any metal or alloys that can be sintered including nickel, copper, iron, SUS, chromium, cobalt, gold, and silver [Col 5, line 18 – 20]. However, Hoshino does not explicitly teach a first and second metal in the metal powder that are different and wherein the first metal is 30 wt% or more with the claimed properties 
Miyamoto teaches a porous metal body [title] for use in nickel batteries and active material support bodies [0005, 0017], similar to Hoshino [Col 1, line 60 – 66], making Hoshino and Miyamoto in the same field of endeavor. Miyamoto teaches the porous metal body comprises nickel at 50 mass% or more and tin from 5 – 25 mass% [0021 – 0023]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the method of Hoshino and used a metal powder composition of nickel of 50 mass% or more and tin from 5 – 25 mass%, as taught by Miyamoto. Given that Hoshino and Miyamoto are in the same field of endeavor a person of ordinary skill in the art would have a reasonable expectation of success in using the composition of Miyamoto in the method of Hoshino to achieve predictable results. The combination of prior art elements to yield predictable results is a prima facie case of obviousness (See MPEP 2143 A). KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976)
Wherein the composition of Miyamoto meets the claimed limitation of a first and second metal that are different. The first metal (interpreted as nickel, meeting claim 2) is present in an amount of 30% or more and 35% or more (meeting claim 4), and that the second metal is tin. Furthermore, given that nickel is an option for the “first metal” in claim 2, there is a reasonable expectation that nickel would meet the claimed properties of relative magnetic permeability and conductivity of claim 1. 
Furthermore, in regards to the overlapping ranges taught, it would have been obvious to an ordinarily skilled artisan, before the effective filing date of the claimed invention, to have selected the overlapping portion of the ranges disclosed. Selection of overlapping portions of ranges has been held to be a prima facie case of obviousness (See MPEP § 2144.05.I).

Regarding claim 5, Hoshino in view of Miyamoto teaches the invention as applied above in claim 1. Hoshino teaches that the metal powder is preferably 0.5 – 100 µm, which falls within the claimed range [Col 5, line 24] 
  
Regarding claim 8, Hoshino in view of Miyamoto teaches the invention as applied above in claim 1. Hoshino teaches that the binder can be a polyvinyl alcohol [Col 5, line 39], meeting the claimed limitation. 

Regarding claim 9, Hoshino in view of Miyamoto teaches the invention as applied above in claim 1.  Hoshino teaches that the ratio of ethylene glycol (plasticizer) (i.e. dispersant) relative to 100 parts by weight of the metal powder can be 0.125 to 300 parts, which overlaps with the claimed range [Col 2, line 56 – 65]. Selection of overlapping portions of ranges has been held to be a prima facie case of obviousness (See MPEP § 2144.05.I).

Regarding claim 10, Hoshino in view of Miyamoto teaches the invention as applied above in claim 1. Hoshino teaches that the ratio of binder relative to 100 parts by weight of metal powder is 0.625 to 400 parts, which overlaps with the claimed range [Col 2, line 56 – 65]. Selection of overlapping portions of ranges has been held to be a prima facie case of obviousness (See MPEP § 2144.05.I).

Regarding claim 11, Hoshino in view of Miyamoto teaches the invention as applied above in claim 1. Hoshino teaches that the ratio of binder relative to 100 parts by weight of ethylene glycol (plasticizer)(i.e. dispersant) is 3.33 to 20000 parts by weight, which overlaps with the claimed range [Col 2, line 56 – 65];


Claims 12 and 14 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hoshino (US 5,848,351, as cited in the office action of 03/11/2022) in view of Miyamoto (US2019/0044159) as applied to claim 1 above, in further view of Alf (DE3015981, using espacenet translation, as cited in the office action of 03/11/2022).

Regarding claims 12 and 14, Hoshino in view of Miyamoto teaches the invention as applied above in claim 1. Hoshino does not explicitly teach using an electromagnetic field to sinter the green structure. 

Alf teaches a method for producing a porous sintered structure [0002]. Alf teaches that the sintering is performed using an induction heating device in which the frequency is 300 – 600 kHz [0027], which falls within the claimed range of claim 14. Alf teaches that using an induction field results in the heating being directed to the surface of the particles and therefore the highest temperature takes place between the contacts of the particles [0031] which leads to bonding via sintering and a high internal porosity [0032]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the method of Hoshino in view of Miyamoto and used induction heating for the sintering step, as taught by Alf. As disclosed in Alf, the induction heating leads to increased temperature between the contact points of the particles which leads to bonding and achieving internal porosity. Furthermore, given that Hoshino and Alf are directed to producing porous metal structures, a person of ordinary skill in the art would have a reasonable expectation of success in combining. 

Regarding claim 15, Hoshino in view of Miyamoto and Alf teaches the invention as applied above in claim 12. Hoshino teaches a sintering time of 20 – 120 minutes (2 hours), which overlaps within the claimed range [Col 7, line 30 – 36]. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hoshino (US 5,848,351, as cited in the office action of 03/11/2022) in view of Miyamoto (US2019/0044159) and Alf (DE3015981, using espacenet translation, as cited in the office action of 03/11/2022), as applied above in claim 12, in further view of Geissler (US 5,343,023, as cited in the office action of 03/11/2022).

Regarding claim 13, Hoshino in view of Miyamoto and Alf teaches the invention as applied above in claim 12. Hoshino in view of Miyamoto and Alf does not teach the current used for the induction heating device. 

Geissler teaches an induction heater which can operate at frequencies from 10 kHz to 1 MHz (1000 kHz). Geissler teaches that the induction heater operation function at a current of up to 100 amps [Col 4, line 2 – 11], which overlaps with the claimed range (shared endpoints). 
	
	It would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the method of Hoshino in view of Miyamoto Alf and used the current values as taught by Geissler, given that Geissler operates in a similar frequency range as Hoshino in view of Miyamoto and Alf, a person of ordinary skill in the art would have a reasonable expectation of success in using the frequency as taught by Geissler. 
	The combination of prior art elements to yield predictable results is a prima facie case of obviousness (See MPEP 2143 A) KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976)

Response to Arguments
Applicant's amendments, and arguments thereto, have overcome the previous rejections. Therefore, the rejections are withdrawn. 
However, upon further consideration, a new rejection is made of; 
Claims 1 – 2, 4 – 5, 7 – 11, and 18 – 20 under 35 U.S.C. 103 over Hoshino (US 5,848,351) in view of Miyamoto (US2019/0044159)
Claims 12 and 14 – 15 under 35 U.S.C. 103 over Hoshino (US 5,848,351) in view of Miyamoto (US2019/0044159) as applied to claim 1, in view of Alf (DE3015981).
Claim 13 under 35 U.S.C. 103 over Hoshino (US 5,848,351) in view of Miyamoto (US2019/0044159) and Alf (DE3015981), as applied in claim 12, in further view of Geissler (US 5,343,023).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Austin M Pollock whose telephone number is (571)272-5602. The examiner can normally be reached M - F (8 - 5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AUSTIN POLLOCK/Examiner, Art Unit 1738                                                                                                                                                                                                        
/KEVIN E YOON/Primary Examiner, Art Unit 1735